Citation Nr: 0118355	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  98-20 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from May 1973 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating decision by the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans' Affairs (VA). 

In April 1996 the RO denied service connection for 
sarcoidosis.  In June 2000 the Board reopened the veteran's 
claim and remanded this case to the RO for additional 
development.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran's service medical records (SMR's) show that he 
was seen in June 1978 for upper respiratory complaints 
diagnosed as a chronic cough, bronchitis. He was hospitalized 
for a pulmonary work-up in February 1981 with a three year 
history of shortness of breath.  It was reported that a chest 
x-ray showed bilateral hilar lymphadenopathy. The diagnosis 
was abnormal chest x-ray, stable, etiology undetermined.  He 
was placed on a physical profile later in February 1981. At 
that time it was determined that he was not medically 
qualified for duty due to a lung problem which was permanent.  
In March 1981 the assessment was possible burned-out sarcoid, 
without physical defect.  The separation examination 
indicated that the lungs and chest x-ray were abnormal. 

A VA examination was conducted in May 1981.  X-rays showed 
old granulomatous disease, no active disease.  The diagnosis 
was no active or disabling pulmonary problem identified at 
the examination.  The veteran seen at a VA outpatient clinic 
in July 1987 showing the veteran was evaluated for a lung 
problem.  The diagnoses were questionable chronic lung 
disease, allergic component, and old sarcoid.  

Private and VA medical records dated from 1995 to 1999 show 
treatment for various disorders, and includes impressions of 
sarcoidosis and possible asthma, bronchitis, and asthmatic 
bronchitis.  A January 1998 VA surgery record shows that the 
veteran underwent a right parotidectomy.  The diagnosis was 
sarcoidosis with symptomatic parotid swelling on the right.

A February 2000 VA outpatient record shows that the veteran 
was diagnosed with chronic obstructive pulmonary disease and 
sarcoidosis, stable.  An April 2000 report indicates that the 
sarcoidosis has never been documented.  

In June 2000 the Board remanded this issue to the RO for 
further development, to include a VA examination.  The 
examiner was requested to render an opinion as to whether it 
is as likely as not that any lung disorder diagnosed, to 
include sarcoidosis, is related to the veteran's active duty.  

A VA examination was conducted in June 2000.  The examiner 
indicated that the veteran was on chronic steroid therapy and 
bronchodilator inhalers.  The diagnosis was a history of 
bronchitis, bronchospasms, and undocumented sarcoidosis 
currently without sign.  The examiner stated that he found 
that there was no evidence of sarcoid in the veteran and he 
doubted that he has had the disorder.  He also stated that it 
was his speculation that it may be that the veteran's chronic 
steroid use was keeping it suppressed.  

The Board finds that it is unclear from the record whether 
the veteran has a chronic lung disorder.  The Board is of the 
opinion that another examination is warranted.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records pertaining to 
treatment for sarcoidosis which have not 
been previously submitted

3.  The RO should request the VA medical 
facility in Huntsville, Alabama to 
furnish copies of any additional 
treatment records covering the period 
from August 19, 2000 to the present.

4.  Thereafter, the veteran should be 
afforded a VA examination by an 
appropriate specialist to determine the 
nature, severity, and etiology of any 
chronic lung disorder, to include 
sarcoidosis.  The claims folder and a 
copy of this remand must be made 
available to the examiner, the receipt of 
which should be acknowledged in the 
examination report.  In addition to 
pulmonary function tests and chest x-
rays, any other tests deemed necessary 
should be conducted.

Following the examination it is requested 
that the examiner render an opinion as to 
the following:

a) Does the veteran currently have a 
chronic lung disorder, to include 
sarcoidosis, and if yes the diagnosis.

b)  If the veteran is diagnosed with a 
chronic lung disorder, whether it is as 
least as likely as not related to 
service?

c)  If the veteran does not currently 
have a chronic lung disorder, then what 
is the clinical significance of the 
January 1998 surgery and the chronic 
steroid therapy and long term use of the 
bronchodilator inhalers?

5.  Thereafter; the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, which include secondary service 
connection.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




